DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 15, 2021. Claims 1-4, 6-20 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
	The argument features the cited references fail to disclose a server being configured to be coupled to the communication apparatuses, the server being configured to: acquire information which is field information related to movement of the mobile bodies or preliminary processed information obtained by processing the field information; identify respective actual positions and respective predicted positions of the mobile bodies based on the information; determine, under assumption that the mobile bodies are to move from the respective actual positions to the respective predicted positions, courses or movable ranges to be traveled by the mobile bodies without colliding with each other based on the actual positions and the predicted positions; and generate primary processed information on a basis of the courses or the movable ranges, wherein the communication apparatuses each [[being]]is configured to transmit the primary processed information to the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge.
The examiner respectfully disagrees with the applicant’s statement and asserts that Futaki discloses a server being configured to be coupled to the communication apparatuses/Road Side Unit (par. 34, lines 11-14; par. 36, lines 1-5), the server being configured to: acquire information which is field 
In view of the above, the rejection using Futaki and Hein is maintained as repeated below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11, 14-17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (U.S. Patent Application Number: 2019/0028862) in view Hein et al. (U.S. Patent Application Number: 2012/0271544).
Consider claim 1; Futaki discloses a mobility information provision system for mobile bodies, the mobility information provision system comprising: 
a plurality of terminal devices usable in respective mobile bodies (par. 33, lines 3-5); and 
5a plurality of communication apparatuses (e.g. RSUs) that are provided in respective predetermined zones or respective predetermined sections in which the mobile bodies are to move (par. 34, lines 1-6), the communication apparatuses (e.g. RSUs) each being configured to communicate with the terminal device used in a mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge [e.g. an intersection (par. 34, lines 1-6)], out of 10the mobile bodies [e.g. an intersection (par. 34, lines 1-6)],
a server being configured to be coupled to the communication apparatuses/Road Side Unit (par. 34, lines 11-14; par. 36, lines 1-5), the server being configured to: acquire information which is field information related to movement of the mobile bodies or preliminary processed information obtained by processing the field information (par. 36, lines 1-5; par. 37, lines 1-6); 
wherein the communication apparatuses (RSU) each is configured to transmit the primary processed information to the terminal device (e.g. vehicle UEs 100-102) used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge (par. 38, lines 2-13). 
Futaki discloses the claimed invention except: identify respective actual positions and respective predicted positions of the mobile bodies based on the information; determine, under assumption that the mobile bodies are to move from the respective actual positions to the respective predicted positions, courses or movable ranges to be traveled by the mobile bodies without colliding with each 
In an analogous art Hein discloses identify respective actual positions and respective predicted positions of the mobile bodies based on the information (par. 24, line 3 – par. 30, line 10); determine, under assumption that the mobile bodies are to move from the respective actual positions to the respective predicted positions, courses or movable ranges to be traveled by the mobile bodies without colliding with each other based on the actual positions and the predicted positions [this is an assumption, besides, the actual location/position and predictive information do not lead to a collision (par. 24, line 3 – par. 30, line 10)]; and generate primary processed information on a basis of the courses or the movable ranges (par. 31, line 1 – par. 32, line 7).
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Futaki by including a predicted map, as taught by Hein, for the purpose of enhancing a user’s experience in a wireless network.
Consider claim 2, as applied in claim 1; Futaki discloses the communication apparatuses are each configured to repeatedly 20receive, from the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, current information, past information, or both of the corresponding one of the mobile bodies (par. 36, line 1 – par. 37, line 6).
Consider claim 3, as applied in claim 1; Futaki discloses the communication apparatuses are configured to be coupled to each other via a dedicated network (par. 34, lines 11-14), and 89the communication apparatuses are each configured to transmit, to the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication 
Consider claim 4, as applied in claim 1; Futaki discloses the plurality of terminal devices are each configured to provide information received from any of the communication apparatuses (e.g. RSUs) to the corresponding 10one of the mobile bodies that uses the terminal device [e.g. V2I (par. 33, lines 3-7; par. 34, lines 1-6)].
Consider claim 6, as applied in claim 1; Futaki discloses the mobile bodies are each configured to determine or control the movement of an own mobile body on a basis of the information received by corresponding one of the terminal devices (par. 33, lines 3-5; par. 38, lines 4-9).
Consider claim 7; Futaki discloses a server configured to be coupled to communication apparatuses in a mobility information provision system for mobile bodies [e.g. vehicles (par. 34, lines 11-14; par. 36, lines 1-5)], 
the mobility information provision system comprising:
a plurality of terminal devices usable in respective mobile bodies (par. 33, lines 3-5); and 
5a plurality of communication apparatuses (e.g. RSUs) that are provided in respective predetermined zones or respective predetermined sections in which the mobile bodies are to move (par. 34, lines 1-6), the communication apparatuses (e.g. RSUs) each being configured to communicate with the terminal device used in a mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge [e.g. an intersection (par. 34, lines 1-6)], out of 10the mobile bodies [e.g. an intersection (par. 34, lines 1-6)]; and
a server comprising a processor (par. 103, lines 1-4), the processor configured to:
acquire information which is field information related to movement of the mobile bodies or preliminary processed information obtained by processing the field information (par. 36, lines 1-5; par. 37, lines 1-6); 

wherein the communication apparatuses (RSU) each is configured to transmit the primary processed information to the terminal device (e.g. vehicle UEs 100-102) used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge (par. 38, lines 2-13). 
Futaki discloses the claimed invention except: identify respective actual positions and respective predicted positions of the mobile bodies based on the information; determine, under assumption that the mobile bodies are to move from the respective actual positions to the respective predicted positions, courses or movable ranges to be traveled by the mobile bodies without colliding with each other based on the actual positions and the predicted positions; and generate primary processed information on a basis of the courses or the movable ranges.
In an analogous art Hein discloses identify respective actual positions and respective predicted positions of the mobile bodies based on the information (par. 24, line 3 – par. 30, line 10); determine, under assumption that the mobile bodies are to move from the respective actual positions to the respective predicted positions, courses or movable ranges to be traveled by the mobile bodies without colliding with each other based on the actual positions and the predicted positions [this is an assumption, besides, the actual location/position and predictive information do not lead to a collision (par. 24, line 3 – par. 30, line 10)]; and generate primary processed information on a basis of the courses or the movable ranges (par. 31, line 1 – par. 32, line 7).
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Consider claim 8, as applied in claim 7; Futaki discloses the processor 15is configured to acquire ( par. 36, line 1 – par. 37, line 6; par. 38, lines 1-4), from the mobile bodies (par. 36, line 1 – par. 37, line 6; par. 38, lines 1-4), as the field information related to the movement of the mobile bodies (par. 36, line 1 – par. 37, line 6), one or more of information related to movement of any of the mobile bodies, information unique to any of the mobile bodies, information on surroundings of any of the mobile bodies, and regional information (par. 36, line 1 – par. 37, line 6).
Consider claim 9, as applied in claim 7; Hein discloses the processor is configured to map (par. 24, lines 3-12), on an actual map (par. 24, lines 3-12), actual positions of the respective mobile bodies estimated on a basis of the acquired field information (par. 24, lines 3-12), estimate predicted positions of the respective mobile bodies in future on a basis 25of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the acquired field information, and to map the estimated predicted positions on a predicted map (par. 27), 91generate courses or movable ranges in a short section in which the respective mobile bodies are travelable (par. 27), under assumption that the mobile bodies are to move from the respective actual positions in the actual map to the respective predicted positions in the predicted map (par. 27), the courses being generated based on determining that 1) a first course of a first mobile body of the mobile bodies from an actual position of the first mobile body to a predicted position of the first mobile body does not intersect with a second course of a second mobile body of the mobile bodies from an actual position of the second mobile body to a predicted position of the second mobile body [the information does not intersect with the information for another vehicle (par. 24, line 3 – par. 30, line 10)] or 2) the first course of the first mobile body intersects with the second course of the second mobile body with a time lag, the movable ranges being generated based on determining that a movable range of the first 
Consider claim 10, as applied in claim 7; Hein discloses the server comprises a plurality of distributed servers (par. 22, lines 4-6).
Consider claim 11, as applied in claim 7; Hein discloses map positions of the mobile bodies on the basis of the information acquired by the information acquiring unit (par. 24, lines 3-12; par 27), the positions of the mobile bodies to be mapped including at least actual positions of the mobile bodies (par. 24, lines 3-12; par 27), 15out of the actual positions and predicted positions of the mobile bodies (par. 24, lines 3-12; par 27), and generate information on courses or movable ranges in a short section in which the respective mobile bodies are travelable [e.g. intersections (par. 27)], on a basis of information on the mapped positions of the mobile bodies (par. 24, lines 3-12; par 27), 20generate the primary processed information on a basis of the information on the courses or the movable ranges (par. 31, line 1 – par. 32, line 7).
Consider claim 18, as applied in claim 1; Hein discloses map(par. 24, lines 3-12), on an actual map (par. 24, lines 3-12), actual positions of the respective mobile bodies estimated on a basis of the acquired field information (par. 24, lines 3-12), estimate predicted positions of the respective mobile bodies in future on a basis 25of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the acquired field information, and to map the estimated predicted positions on a predicted map (par. 27), 91generate courses or movable ranges in a short section in which the respective mobile bodies are travelable (par. 27), under assumption that the mobile bodies are to move from the respective actual positions in the actual map to the respective predicted positions in the predicted map (par. 27), the courses being generated based on determining that a course of the one of the mobile bodies from an actual position to a predicted .

Claims 12-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (U.S. Patent Application Number: 2019/0028862) in view Hein et al. (U.S. Patent Application Number: 2012/0271544) in view Moghe et al. (U.S. Patent Application Number: 2018/0299274).
Consider claim 12, as applied in claim 1; Futaki and Hein disclose the claimed invention except: the vehicle 25comprising a movement controller configured to control the movement of the mobile body on a basis of information received by the terminal device from any of the communication apparatuses provided separately in the respective zones or the 92respective sections, the information received by the terminal device including the information used to determine the movement of the corresponding one of the mobile bodies or the information used to control the movement of the corresponding one of the mobile bodies, wherein 5the movement controller is configured to determine a course of the vehicle on a basis of field information related to the movement of the mobile bodies received by the terminal device, primary processed information obtained on a basis of the field information, or both, and to control or assist travel of the vehicle on a basis of the determined course.
In an analogous art Moghe discloses the vehicle 25comprising a movement controller configured to control the movement of the mobile body on a basis of information received by the terminal device from any of the communication apparatuses provided separately in the respective zones or the 
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. It is an object of Moghe’s invention to provide vehicle navigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki and Hein by including vehicle movement control, as taught by Moghe, for the purpose of efficiently utilizing data in a mobile communication network.
Consider claim 13, as applied in claim 12; Futaki discloses an autonomous sensor configured to detect any of information related to movement of the vehicle, user information of the vehicle, vehicle unique information, information on surroundings of the vehicle, and regional information (par. 36, line 1 – par. 37, line 6), wherein 15the terminal device is configured to transmit current or past information detected by the autonomous sensor to the communication apparatus communicable in the predetermined zone or the predetermined section in which the vehicle is present, the current or past information detected by the autonomous sensor serving as the field information (par. 36, line 1 – par. 37, line 6).
claim 14, as applied in claim 12; Moghe discloses the movement controller includes: an information acquiring unit configured to acquire information which is the field information related to the movement of the mobile bodies, primary 25processed information obtained on a basis of the field information [e.g. environmental data (par. 21, lines 1-3)], or both (par. 21-23); a generator configured to generate secondary processed information on a basis of the information acquired by the information acquiring unit [e.g. sensors (par. 21, line 3 – par. 24, line 8)], the secondary 93processed information being used to determine the movement of the vehicle, to control the movement of the vehicle, or both (par. 25, lines 1-9); and a traveling control unit configured to determine the movement of the vehicle, to control the movement of the vehicle, or both, on a basis of the generated 5secondary processed information (par. 21, line 3 – par. 23, line 8; par. 25, lines 1-9).
Consider claim 15, as applied in claim 14; Moghe discloses the traveling control unit is configured to determine a traveling course of the vehicle on a basis of the generated information on the course or the movable range in the short section, and to control the movement of the vehicle on a basis of the determined traveling course (par. 21-23; par. 25, lines 1-9).
Consider claim 16, as applied in claim 14; Moghe discloses the generator is configured to map, on an actual map, actual positions of the respective mobile bodies estimated on a basis of the information acquired by the information acquiring unit [e.g. sensors (par. 21, 24)], 20estimate predicted positions of the respective mobile bodies in future on a basis of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the field information acquired by the acquiring unit (par. 22), and to map the estimated predicted positions on a predicted map, generate courses or movable ranges in a short section in which the respective 25mobile bodies are travelable [e.g. intersections (par. 21, line 3 – par. 23, line 8)], under assumption that the mobile bodies are to move from the respective actual positions in the actual map to 
Consider claim 17, as applied in claim 14; Moghe discloses the generator includes: a mapping unit configured to map positions of the respective mobile bodies on a basis of the information acquired by the information acquiring unit (e.g. sensors) (par. 21-24), the positions of the respective mobile bodies to be mapped including at least actual positions of the respective mobile bodies, out of the actual positions and predicted 10positions of the respective mobile bodies (par. 21-23), and a prediction generating unit configured to generate information on courses or movable ranges in a short section in which the mobile bodies are travelable [e.g. intersections (par. 21-23)], on a basis of information on the positions of the mobile bodies mapped by the mapping unit (par. 21-23), and 15the generator is configured to generate secondary processed information on a basis of the field information (par. 21, line 3 – par. 23, line 8).
Consider claim 19, as applied in claim 12; Moghe discloses acquire a current location of the vehicle detected by an autonomous sensor (par. 26); compare the actual position included in the primary processed information and the current location (par. 28, lines 1-8); and control the movement of the mobile body based on a result of comparing the actual position included in the primary processed information and the current location (par. 25, 32).
Consider claim 20, as applied in claim 19; Moghe discloses determine whether the autonomous sensor exhibits sufficient detection accuracy (par. 26); when the autonomous sensor is determined to exhibit sufficient detection accuracy, control the movement of the mobile body on a basis of information received by the terminal device from any of the communication apparatuses provided separately in the respective zones or the respective sections (par. 49, lines 7-13), the information received by the terminal device including the information used to determine the movement of the corresponding one of the mobile bodies or the 9Application No. 17/118,170Docket No.: 086551-0524Reply to Office Action of August 17, 2021information used to control the movement of the 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646